Title: From George Washington to Colonel Elias Dayton, 20 January 1778
From: Washington, George
To: Dayton, Elias



Sir
Head Quarters Valley Forge 20th Jany 1778

I recd yours of the 13th instant last Evening, and have immediately written to Govr Livingston upon the Subject. I make no doubt but the prosecution will be immediately stopped upon my representation of the matter in its true light, and of my pointing out the impossibility of getting persons to undertake this kind of Business in future if they are not protected by us.
